Exhibit 10.7

STOCK OPTION AWARD NOTICE

to [NAME]

Pursuant to the United Continental Holdings, Inc.

2017 Incentive Compensation Plan

This Stock Option Award Notice (this “Award Notice”), dated as of [GRANT DATE]
(the “Grant Date”), sets forth the terms and conditions of an award (the
“Award”) to purchase [NUMBER GRANTED] shares of common stock, par value $0.01
per share (“Shares”), of United Continental Holdings, Inc., a Delaware
corporation (the “Company”), at a price per Share of [$            ] (the
“Exercise Price”), that is subject to the terms and conditions specified herein
(the “Option”) and that is granted to [NAME] (“you”) by the Company under the
United Continental Holdings, Inc. 2017 Incentive Compensation Plan (the “Plan”).
The Option is not intended to qualify as an “incentive stock option” (within the
meaning of Section 422 of the Internal Revenue Code of 1986, as amended).

SECTION 1. Award Subject to the Plan. This Award is made pursuant to the Plan,
all the terms of which are hereby incorporated into this Award Notice. In the
event of any conflict between the terms of the Plan and the terms of this Award
Notice, the terms of the Plan shall govern.

SECTION 2. Definitions. Capitalized terms used in this Award Notice that are not
defined in this Award Notice have the meanings as used or defined in the Plan.
As used in this Award Notice, the following terms have the meanings set forth
below:

“Cause” shall have the meaning set forth in any employment agreement or
severance plan of the Company applicable to you and as in effect on the date
hereof.

“Involuntary Termination” shall mean any Termination of Employment by the
Company which is not (i) by the Company due to Cause, (ii) due to your
resignation, including due to Retirement, or (iii) a result of your death or
Disability. If you provide notice of resignation, in no event shall your
Termination of Employment be considered an Involuntary Termination by the
Company, even if the effective date of termination is accelerated by the
Company.

“Retirement” shall mean your Termination of Employment upon having achieved age
50 with 20 years of service with the Company and its Affiliates, age 55 with ten
years of service with the Company and its Affiliates, or age 65.

“Vesting Date” means the date on which your rights with respect to all or a
portion of the Option may become fully vested and exercisable, as provided in
Section 3(a) of this Award Notice.

SECTION 3. Vesting and Exercise. (a) Vesting. On each Vesting Date set forth
below, your rights with respect to the number of Shares subject to the portion
of the Option that corresponds to such Vesting Date, as specified in the chart
below, shall become vested and such Option may be exercised with respect to such
Shares, provided that you must be actively employed by the Company or an
Affiliate on the relevant Vesting Date, except as otherwise determined by the
Committee in its sole discretion; provided further that, in the event of your
Termination of Employment (i) by reason of death or Disability or (ii) during
the two-year period



--------------------------------------------------------------------------------

following a Change of Control if such Termination of Employment constitutes
either (A) an Involuntary Termination or (B) if applicable to you, a termination
by you for “good reason” under the terms of any employment agreement or Company
severance plan applicable to you and as in effect on the date hereof (a “Change
of Control Termination of Employment”), then the Option shall immediately become
fully vested and immediately exercisable.

 

Vesting Date

  

Percentage of Option

that Vests

  

Number of Shares
Subject to Option that Vest

 

  

 

  

 

 

  

 

  

 

 

  

 

  

 

 

  

 

  

 

(b) Exercise of Option. The Option, to the extent vested, may be exercised, in
whole or in part (but for the purchase of whole Shares only), by delivery to the
administrator of the Company’s equity compensation programs of (i) a written or
electronic notice, complying with the applicable procedures established by the
Committee or the Company, stating the number of Shares with respect to which the
Option is thereby exercised and (ii) full payment of the aggregate Exercise
Price for the Shares with respect to which the Option is thereby exercised, in
accordance with Section 3(c) of this Award Notice. The notice shall be signed by
you or any other person then entitled to exercise the Option. The Company may
also establish procedures for you to provide notice of exercise through a third
party administrator. Upon exercise and full payment of the Exercise Price for
Shares with respect to which the Option is thereby exercised, the Company shall
deliver to you or your legal representative Shares with respect to the portion
of the Option that you have exercised and paid.

(c) Payment. No Shares shall be delivered pursuant to the exercise of the Option
until payment in full of the aggregate Exercise Price is received by the
Company, and you have paid to the Company (or the Company has withheld in
accordance with Section 6 of this Award Notice) an amount equal to any Federal,
state, local or foreign income and employment taxes required to be withheld. The
payment of the aggregate Exercise Price may be made, as elected by you, either
(i) in cash, (ii) by delivery to the Company (either actual delivery or by
attestation procedures established by the Company) of Shares having an aggregate
Fair Market Value, determined as of the date of exercise, equal to the aggregate
Exercise Price payable pursuant to the Option by reason of such exercise,
(iii) by authorizing the Company to withhold whole Shares which would otherwise
be delivered having an aggregate Fair Market Value, determined as of the date of
exercise, equal to the amount necessary to satisfy such obligation, (iv) except
as may be prohibited by applicable law, in cash by a broker-dealer acceptable to
the Company to whom you have submitted an irrevocable notice of exercise or
(v) by a combination of (i), (ii) and (iii).



--------------------------------------------------------------------------------

(d) Expiration of Option. Notwithstanding any provision of the Plan or this
Award Notice and subject to Section 3(e) below, unless the Committee determines
otherwise, in the case of the unexercised portion of the Option that has become
vested prior to your Termination of Employment, such unexercised portion of the
Option shall expire (i) immediately upon your Termination of Employment for
Cause, (ii) [INSERT EXPIRATION DATE PERIOD] following your Change of Control
Termination of Employment, (iii) [INSERT EXPIRATION DATE PERIOD] following your
Termination of Employment due to Retirement, (iv) [INSERT EXPIRATION DATE
PERIOD] following your Termination of Employment due to death or Disability or
(v) [INSERT EXPIRATION DATE PERIOD] following your Termination of Employment for
any other reason; provided that the Option shall automatically expire on the
[INSERT FINAL EXPIRATION DATE PERIOD] anniversary of the date of this Award
Notice (the “Option Term”). For the avoidance of doubt, if the expiration date
specified in the immediately preceding sentence is not a business day, then the
Option shall expire on the last business day immediately preceding such
expiration date.

(e) Automatic Exercise of Option. If the Option is outstanding on the last
business day of the Option Term (the “Automatic Exercise Date”) and the Fair
Market Value per Share exceeds the Exercise Price by at least $0.50 cents per
Share, the Option shall be automatically and without further action by you (or
in the event of your death, your personal representative or estate), be
exercised on the Automatic Exercise Date. Payment of the aggregate Exercise
Price and related taxes shall be made by the Company withholding whole Shares
which would otherwise be delivered to you upon exercise of the Option having an
aggregate Fair Market Value, determined as of the date of exercise and Tax Date
(as applicable), equal to the aggregate Exercise Price and the applicable
withholding taxes.

SECTION 4. Forfeiture of Option. Unless the Committee determines otherwise, and
except as otherwise provided in Section 3(a) of this Award Notice, if any
portion of the Option has not become vested and exercisable prior to your
Termination of Employment, your rights with respect to such portion of the
Option shall immediately terminate upon your Termination of Employment, and you
will be entitled to no further payments or benefits with respect thereto.

SECTION 5. Non-Transferability of Option. Unless otherwise provided by the
Committee in its discretion and notwithstanding clause (ii) of Section 10(a) of
the Plan, during your lifetime the Option shall be exercisable only by you, or,
if permissible under applicable law, by your legal guardian or representative,
and the Option (or any rights and obligations thereunder) may not be assigned,
alienated, pledged, attached, sold or otherwise transferred or encumbered by you
otherwise than by will or by the laws of descent and distribution, and any such
purported assignment, alienation, pledge, attachment, sale, transfer or
encumbrance shall be void and unenforceable against the Company, provided
that the designation of a beneficiary shall not constitute an assignment,
alienation, pledge, attachment, sale, transfer or encumbrance.

SECTION 6. Withholding. The delivery of Shares pursuant to Section 3(b) of this
Award Notice is conditioned on satisfaction of any applicable withholding taxes
in accordance. You may elect to satisfy your obligations to advance the
applicable withholding taxes by any of the following means: (i) a cash payment
to the Company; (ii) delivery to the Company (either actual delivery or by
attestation procedures established by the Company) of previously owned whole
Shares having an aggregate Fair Market Value, determined as of the date on which
such withholding obligation arises (the “Tax Date”), equal to the applicable
withholding taxes; (iii) authorizing the Company to withhold whole Shares which
would otherwise be delivered to you upon exercise of the Option having an
aggregate Fair Market Value, determined as of the Tax Date, equal to the
applicable withholding taxes; (iv) except as may be prohibited by applicable
law, a cash payment by a broker-dealer acceptable to the Company to whom you
have



--------------------------------------------------------------------------------

submitted an irrevocable notice of exercise or (v) any combination of (i),
(ii) and (iii). Any fraction of a Share which would be required to satisfy any
such obligation shall be disregarded and the remaining amount due shall be paid
in cash by you. No Share or certificate representing a Share shall be issued or
delivered until the applicable withholding taxes have been satisfied in full.

SECTION 7. Consents. Your rights in respect of the Option are conditioned on the
receipt to the full satisfaction of the Committee of any required consents that
the Committee may determine to be necessary or advisable (including, without
limitation, your consenting to the Company’s supplying to any third-party record
keeper of the Plan such personal information as the Committee deems advisable to
administer the Plan).

SECTION 8. Legends. The Company may affix to certificates for Shares issued
pursuant to this Award Notice any legend that the Committee determines to be
necessary or advisable (including to reflect any restrictions to which you may
be subject under any applicable securities laws). The Company may advise the
transfer agent to place a stop order against any legended Shares.

SECTION 9. Successors and Assigns of the Company. The terms and conditions of
this Award Notice shall be binding upon and shall inure to the benefit of the
Company and its successors and assigns.

SECTION 10. Committee Discretion. The Committee shall have full and plenary
discretion with respect to any actions to be taken or determinations to be made
pursuant to the Plan and this Award Notice, and its determinations shall be
final, binding and conclusive.

SECTION 11. Amendment of this Award Notice. The provisions of this Award Notice
may be amended or waived only by the written agreement of the Company and you.